Citation Nr: 0524472	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for anxiety reaction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A Notice of Disagreement was received in 
November 2002.  A Statement of the Case was issued in 
February 2003.  A timely appeal was received in March 2003.  
The veteran appeared and testified at a hearing held at the 
RO in February 2004, and a Supplemental Statement of the Case 
was issued thereafter.  

The veteran appeared and testified at a Travel Board hearing 
in May 2005 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned, the veteran indicated 
that since he was examined for VA purposes in connection with 
this claim in 2002, he retired from his job due to his 
anxiety disorder.  Given this evidence of an increase in 
impairment since his last examination, a more recent 
examination should be conducted.  Likewise, updated records 
of treatment should be obtained, (as detailed below).  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify the 
places at which he has received treatment 
for his anxiety disorder since December 
2002, (the most recent records in 
evidence).  Thereafter, an attempt should 
be made to obtain copies of the records 
of the identified treatment.   

2.  Next, the veteran should be scheduled 
for a VA psychiatric examination to 
assess the current level of disability of 
his service-connected anxiety reaction 
disorder.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected anxiety reaction disorder.  It 
is requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM IV).  

3.  Then, after ensuring the VA 
examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

